Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the amending of claims 21, 24, 25, 28, 31, 32, 35, 37 and 38.
Response to Arguments
Applicant's arguments filed 04/09/2021 have been fully considered but they are not persuasive.
The Applicant has argued the current amendments differentiate from the Nishida reference.
The Examiner does not fully agree. Claims 21, 28 and 35 have been amended to state the oxidation trench of the first VCSEL is substantially the same size as the oxidation trench of the second VCSEL. As was noted in the interview summary of 06/28/2021, the Examiner agreed that the trenches of Nishida were not equal, with the caveat of stating that the trenches were not shared. In such a shared trench type scenario, the trench(es) of Nishida can be said to be split equally in 2 parts, one half associated with the first VCSEL and the second half associated with the second VCSEL to meet the claim language.
It is additionally noted that the caveat outlined above was not mentioned in the interview directly, but rather was stated in the summary mailed thereafter. In light of that, and in order to advance prosecution, the Examiner presents 2 art rejections below. The first is reliant upon the split trench interpretation outlined above and the second rejection assumes the trench 1 & 2 are not shared.
Claim Rejections - 35 USC § 112
The previous 112 rejections are withdrawn due to the current amendments.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23, 24, 30, 31 and 37 (and all claims dependent therefrom) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 21, 28 and 35 have been amended to state the first VCSEL and the second VCSEL each have a trench of equal size while being in the non-grid type array. [0070] of the original specification appears to state that such equal trench sizing occurs when the trenches are not shared. Claims 23, 30 and 37 state the trenches are shared, which therefore is considered new matter.
Claims 24, 31 and 37 further state the presence of trenches of different sizes. The specification essentially outlines that the unshared embodiment involves equally sized trenches at [0070], making the subject matter of claims 24, 31 and 37 new matter. 
The specification does not make clear that use of a mix of equal and unequal trenches and/or shared and unshared trenches as appears to be stated in the above outlined claims.
Claim Interpretation

Interpretation 1:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-25, 27-32, 34-38 and 40 is/are rejected under 35 U.S.C. 102a1/2 as being anticipated by Nishida (US 2008/0240196).
With respect to claim 21, Nishida discloses a vertical cavity surface emitting laser (VCSEL) array (figs.1, 2, 4), comprising: a plurality of VCSELs (title) each having a substantially same wavelength (each output equalized, [0085]), where the plurality of VCSELs are arranged in a non-grid array (fig.4) where multiple VCSELs, of the plurality of VCSELs, are non-uniformly spaced varying a density of VCSELs across the non-grid array (fig.4 elements closer at center of array as compared to edges), where a size of a 

    PNG
    media_image1.png
    381
    933
    media_image1.png
    Greyscale

With respect to claim 22, Nishida discloses a distance between a first pair of oxidation trenches, associated with the first VCSEL (fig.7 #114), is different (#114>#214, [0053]) than a distance between a second pair of oxidation trenches associated with the second VCSEL (fig.7 #214).
With respect to claim 23, Nishida discloses the first VCSEL includes a plurality of oxidation trenches (fig.7/8 left/right of #100) and at least one oxidation trench (fig.7/8 right side), of the plurality of oxidation trenches, is shared by the second VCSEL (fig.7/8 left side of #200).

With respect to claim 25, Nishida discloses where an inner diameter of the oxidation trench of the first VCSEL and an inner diameter of the oxidation trench of the second VCSEL are different in size (see modified fig.1 above, noting the inner diameter – distance between trench and center of mesa- is different for each as the mesas are of different diameters, [0055]).
With respect to claim 27, Nishida discloses a size of an emission area of the first VCSEL is different from a size of an emission area of the second VCSEL (fig.1, emission area determined by current aperture size which is larger for the central device).
With respect to claim 28, Nishida discloses an emitter array (fig.1,2, 4), comprising: a plurality of emitters each having a substantially same wavelength (each output equalized, [0085]), where the plurality of emitters are arranged in a non-grid array (fig.4) where multiple emitters, of the plurality of emitters, are non-uniformly spaced varying a density of emitters across the non-grid array (fig.4 elements closer at center of array as compared to edges), where a size of an aperture of a first emitter (fig.1 #115), of the plurality of emitters, is larger than a size of an aperture of a second emitter (fig.1 #215), of the plurality of emitters, while a wavelength of the first emitter and a wavelength of the second emitter remain substantially equal (each output equalized, [0085]), the first emitter being located closer to a location of increased heating of the emitter array than the second emitter, the location of increased heating being located at a first area of the non-grid array where a spacing between emission areas is smaller than a spacing between emission areas in a second area of the non-grid array (fig.1/2 spacing of emission areas at center less than at edges), and where a size of an oxidation trench of the first emitter and a size of an oxidation trench of the second emitter are substantially equal (see 
With respect to claim 29, Nishida discloses a distance between a first pair of oxidation trenches, associated with the first emitter (fig.7 #114) , is different  (#114> #214, [0053]) than a distance between a second pair of oxidation trenches associated with the second emitter (fig.7 #214).
With respect to claim 30, Nishida discloses the first emitter includes a plurality of oxidation trenches (fig.7/8 left/right) and at least one oxidation trench (fig.7/8 right), of the plurality of oxidation trenches, is shared by the second emitter.
With respect to claim 31, Nishida discloses the second emitter includes at least one other oxidation trench (fig.7/8 right of #200) that has a size that is different than a size of the at least one oxidation trench (fig.7/8 larger toward edge).
With respect to claim 32, Nishida discloses where an inner diameter of the oxidation trench of the first emitter and an inner diameter of the oxidation trench of the second emitter are different in size (see modified fig.1 above, noting the inner diameter – distance between trench and center of mesa- is different for each as the mesas are of different diameters, [0055]).
With respect to claim 34, Nishida discloses a size of an emission area of the first emitter is different from a size of an emission area of the second emitter (fig.1, emission area determined by current aperture size which is larger for the central device).
With respect to claim 35, Nishida discloses a laser array (fig.1, 2, 4), comprising: a first vertical emitting device (fig.1 #100); and a second vertical emitting device (fig.1 #200), where the first vertical emitting device and the second vertical emitting device each have a substantially same wavelength (each output equalized, [0085]), where the first vertical emitting device and the second vertical emitting device are arranged in a non-grid array (fig.4) where multiple vertical emitting devices, including the first vertical emitting device and the second vertical emitting device, are non-uniformly spaced varying a 
With respect to claim 36, Nishida discloses a distance between a first pair of oxidation trenches, associated with the first vertical emitting device (fig.7 #114) , is different  (#114> #214, [0053]) than a distance between a second pair of oxidation trenches associated with the second vertical emitting device (fig.7 #214).
With respect to claim 37, Nishida discloses the first vertical emitting device includes a plurality of oxidation trenches (fig.7/8 left/right) and at least one oxidation trench (fig.7/8 right), of the plurality of oxidation trenches, is shared by the second vertical emitting device, the second vertical emitting device includes at least one other oxidation trench (fig.7/8 right of #200) that has a size that is different than a size of the at least one oxidation trench (fig.7/8 larger toward edge).
With respect to claim 38, Nishida discloses where an inner diameter of the oxidation trench of the first emitter and an inner diameter of the oxidation trench of the second emitter are different in size 
With respect to claim 40, Nishida discloses a size of an emission area of the first emitter is different from a size of an emission area of the second emitter (fig.1, emission area determined by current aperture size which is larger for the central device).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 26, 33 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida in view of Gauggel et al. (US 2010/0035372).
With respect to claims 26, 33 and 39, Nishida teaches the array of devices outlined above, but does not specify the size of the current confinement aperture of the first device and the size of the current confinement aperture of the second device are between approximately 6 microns and 14 microns. Gauggel teaches a similar arrangement of VCSEL devices (fig.1a/f) including adjustments to the current aperture and trench spacings (fig.1f). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize an approximately 6-14um aperture sizing in the devices of Nishida  to achieve desired efficiency and power from the array as Gauggel has recognized this sizing as a result effective variable (figs.10-11) and has taught a range inclusive of these values ([0075]; see MPEP 2144.05 II A/B).

Interpretation 2:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-25, 27-32, 34-38 and 40  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (US 2008/0240196) in view of Sun et al. (US 2001/0043629).
With respect to claim 21, Nishida teaches a vertical cavity surface emitting laser (VCSEL) array (figs.1, 2, 4), comprising: a plurality of VCSELs (title) each having a substantially same wavelength (each output equalized, [0085]), where the plurality of VCSELs are arranged in a non-grid array (fig.4) where multiple VCSELs, of the plurality of VCSELs, are non-uniformly spaced varying a density of VCSELs across the non-grid array (fig.4 elements closer at center of array as compared to edges), where a size of a current confinement aperture (fig.1 #115) of a first VCSEL (fig.1 #100), of the plurality of VCSELs, is larger than a size of a current confinement aperture (fig.1 #215) of a second VCSEL (fig.1 #200), of the plurality of VCSELs, while a wavelength of the first VCSEL and a wavelength of the second VCSEL remain substantially equal (each output equalized, [0085]), the first VCSEL being located closer to a location of increased heating of the non-grid array than the second VCSEL, the location of increased heating being located at a first area of the non-grid array where a spacing between emission areas is smaller than a spacing between emission areas in a second area of the non-grid array (fig.1/2 spacing of emission areas at center less than at edges), and where a size of an oxidation trench of the first VCSEL and a size of an oxidation trench of the second VCSEL are substantially unequal (fig.1). Nishida does not teach the oxidation trenches to be non-shared as well as being substantially equal size. Sun teaches an oxidized 
With respect to claim 22, Nishida teaches a distance between a first pair of oxidation trenches, associated with the first VCSEL (fig.7 #114), is different (#114>#214, [0053]) than a distance between a second pair of oxidation trenches associated with the second VCSEL (fig.7 #214).
With respect to claim 23, Nishida teaches the first VCSEL includes a plurality of oxidation trenches (fig.7/8 left/right of #100) and at least one oxidation trench (fig.7/8 right side), of the plurality of oxidation trenches, is shared by the second VCSEL (fig.7/8 left side of #200).
With respect to claim 24, Nishida teaches the second VCSEL includes at least one other oxidation trench (fig.7/8 right side of #200) that has a size that is different than a size of the at least one oxidation trench (fig.7/8 based on difference between #214/314).
With respect to claim 25, Nishida, as modified, teaches the device outlined above, but does not teach where an inner diameter of the oxidation trench of the first VCSEL and an inner diameter of the oxidation trench of the second VCSEL are different in size. Sun further teaches the inner diameters (spacings) to be unequal (fig.24). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the trenches of Nishida to utilize unequal inner diameters as taught by Sun in order to tailor the oxide apertures to desired sizes (Sun, [0016]) and account for oxidation rate variations (Sun, [0103]).


With respect to claim 28, Nishida teaches an emitter array (fig.1,2, 4), comprising: a plurality of emitters each having a substantially same wavelength (each output equalized, [0085]), where the plurality of emitters are arranged in a non-grid array (fig.4) where multiple emitters, of the plurality of emitters, are non-uniformly spaced varying a density of emitters across the non-grid array (fig.4 elements closer at center of array as compared to edges), where a size of an aperture of a first emitter (fig.1 #115), of the plurality of emitters, is larger than a size of an aperture of a second emitter (fig.1 #215), of the plurality of emitters, while a wavelength of the first emitter and a wavelength of the second emitter remain substantially equal (each output equalized, [0085]), the first emitter being located closer to a location of increased heating of the emitter array than the second emitter, the location of increased heating being located at a first area of the non-grid array where a spacing between emission areas is smaller than a spacing between emission areas in a second area of the non-grid array (fig.1/2 spacing of emission areas at center less than at edges), and where a size of an oxidation trench of the first emitter and a size of an oxidation trench of the second emitter are substantially unequal (fig.1). Nishida does not teach the oxidation trenches to be non-shared as well as being substantially equal size. Sun teaches an oxidized VCSEL device (fig.2), the use of a variety of devices with different mesa sizes (fig.23 [0100]), the use of non-shared oxidation trenches (vias) associated with each VCSEL and the trenches are of substantially the same size (fig.22/24, via holes unshared and substantially equal size) and of different spacings (inner diameters) (fig.24). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the trenches of Nishida to utilize at least one unshared trench of substantially equal size for each of the VCSEL devices in order to tailor the oxide apertures to desired sizes (Sun, [0016]) and account for oxidation rate variations (Sun, [0103]).

With respect to claim 30, Nishida teaches the first emitter includes a plurality of oxidation trenches (fig.7/8 left/right) and at least one oxidation trench (fig.7/8 right), of the plurality of oxidation trenches, is shared by the second emitter.
With respect to claim 31, Nishida teaches the second emitter includes at least one other oxidation trench (fig.7/8 right of #200) that has a size that is different than a size of the at least one oxidation trench (fig.7/8 larger toward edge).
With respect to claim 32, Nishida, as modified, teaches the device outlined above, but does not teach where an inner diameter of the oxidation trench of the first emitter and an inner diameter of the oxidation trench of the second emitter are different in size. Sun further teaches the inner diameters (spacings) to be unequal (fig.24). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the trenches of Nishida to utilize unequal inner diameters as taught by Sun in order to tailor the oxide apertures to desired sizes (Sun, [0016]) and account for oxidation rate variations (Sun, [0103]).
With respect to claim 34, Nishida teaches a size of an emission area of the first emitter is different from a size of an emission area of the second emitter (fig.1, emission area determined by current aperture size which is larger for the central device).
With respect to claim 35, Nishida teaches a laser array (fig.1, 2, 4), comprising: a first vertical emitting device (fig.1 #100); and a second vertical emitting device (fig.1 #200), where the first vertical emitting device and the second vertical emitting device each have a substantially same wavelength (each output equalized, [0085]), where the first vertical emitting device and the second vertical emitting device are arranged in a non-grid array (fig.4) where multiple vertical emitting devices, including the first 
With respect to claim 36, Nishida teaches a distance between a first pair of oxidation trenches, associated with the first vertical emitting device (fig.7 #114) , is different  (#114> #214, [0053]) than a distance between a second pair of oxidation trenches associated with the second vertical emitting device (fig.7 #214).

With respect to claim 38, Nishida, as modified, teaches the device outlined above, but does not teach where an inner diameter of the oxidation trench of the first emitter and an inner diameter of the oxidation trench of the second emitter are different in size. Sun further teaches the inner diameters (spacings) to be unequal (fig.24). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the trenches of Nishida to utilize unequal inner diameters as taught by Sun in order to tailor the oxide apertures to desired sizes (Sun, [0016]) and account for oxidation rate variations (Sun, [0103]).
With respect to claim 40, Nishida teaches a size of an emission area of the first emitter is different from a size of an emission area of the second emitter (fig.1, emission area determined by current aperture size which is larger for the central device).

Claims 26, 33 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida and Sun in view of Gauggel et al. (US 2010/0035372).
With respect to claims 26, 33 and 39, Nishida, as modified, teaches the array of devices outlined above, but does not specify the size of the current confinement aperture of the first device and the size of the current confinement aperture of the second device are between approximately 6 microns and 14 microns. Gauggel teaches a similar arrangement of VCSEL devices (fig.1a/f) including adjustments to the current aperture and trench spacings (fig.1f). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize an approximately 6-14um aperture sizing in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828